BREEDING HENRY BAYSAN                                                      BREEDI NG H ENRY BAYSAN P C


                                                                           7 WORLD TRA DE CENTER
                                                                           250 GREENWI CH ST 46™ FLOOR
                                                                           NEW Y ORK, NY 10006
                                                                           TEL. +1212.813.2292
                                                                           breedinghenrybaysan.com

                                                              I 5-cr-854   BRADLEY L. H E:--.IRY
                                                                           DIRECT. + I 646-820-0224
                                                                           FAX.   +I 212.779 .4457
                                                                           bhenry@bhblegal.com


December 16, 2019

VIA ECF AND EMAIL

The Hon. Sidney H. Stein
Untied Stated District Judge                                                                             FILED·.
Southern District of New York
500 Perl Street
New York, NY I 0007

 RE: U.S. v Lessage Jean Baptiste, J5-cr-854(SHS)

 Dear Judge Stein:

 I write to inform the Court that Mr. Baptiste completed and mailed the Attorney Client Privilege
 Waiver on December 9 in compliance with the Court's November 14, 20 I 9, Order (Doc. 452).
 That waiver was due today, 30 days from the Court's Order, but has not been docketed yet. So, we
 ask the Court to accept the filing as timely once the notarized copy sent directly from the client is
 docketed by the Clerk's office.

 Please let me know if you have any questions .

 Sincerely,




 Bradley L. Henry




 KNOXVILLE    I   NEW YORK   I BOSTON                         WWW.BREEDINGHENRYBAYSAN .COM
